Citation Nr: 0032174	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  92-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, contended to be secondary to service connected 
left knee and left femur disabilities.  

2.  Entitlement to service connection for a low back 
disability, contended to be secondary to service connected 
left knee and left femur disabilities.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to an increased rating for post operative 
residuals, traumatic arthritis left knee with total knee 
replacement, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
December 1967.  

The claim regarding the evaluation of the veteran's left 
femur fracture arises from a May 1991 rating action, and was 
perfected on appeal with the receipt of a VA Form 1-9 (Appeal 
to Board of Veterans Appeals) in January 1992.  This claim 
was remanded by the Board of Veterans' Appeals (Board) in 
June 1993.  

The claim regarding the evaluation of the veteran's left knee 
arises from a December 1991 rating action, and was perfected 
in March 1992 upon the receipt of a statement from the 
veteran that may be construed as a substantive appeal.  The 
matters concerning entitlement to service connection for a 
low back disability and a left hip disability arise from a 
September 1994 rating action.  These claims were perfected 
upon the receipt of a VA Form 646 (Statement of Accredited 
Representation in Appeal Case) in February 1995, which is 
construed as a substantive appeal.   These four claims, the 
evaluation of the veteran's left femur, and his left knee, as 
well as the service connection claims for a low back and left 
hip disabilities, were remanded by the Board in April 1995.  

The appeal regarding entitlement to service connection for 
PTSD arises from a January 1996 rating action, and was 
perfected upon the receipt of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in August 1996.   

The record also shows that the veteran appeared at a hearing 
conducted at the RO by a hearing officer in connection his 
claim concerning the evaluation of his left femur in June 
1991.  He appeared at a hearing conducted at the RO in 
connection with his claim for service connection for PTSD in 
September 1996.  

In addition to the foregoing, the Board observes that on the 
August 1996 VA Form 9 by which the veteran perfected his 
appeal for service connection for PTSD, he requested a 
hearing before a member of the Board, (now referred to as a 
veterans law judge).  Although as indicated above, the 
veteran appeared at a hearing before a hearing officer in 
September 1996, no arrangements appear to have been made at 
that time to accommodate the veteran's request for a hearing 
before the Board.  In a September 1999 letter from the RO to 
the veteran, however, with a copy to the veteran's 
representative, the veteran was asked to clarify whether he 
still desired a hearing before the Board.  He was also 
advised that if no response were received within 30 days, it 
would be assumed that he did not desire any additional 
hearing.  No response to this letter was received from either 
the veteran or his representative, and it is therefore 
presumed that the veteran no longer desires a hearing before 
the Board, but wishes his appeal to be considered on the 
basis of the evidence currently of record.  


FINDINGS OF FACT

1.  The medical evidence fails to show any connection between 
the onset of the veteran's left hip disability and either his 
service connected left knee or left femur disabilities.  

2.  The medical evidence fails to show that the veteran's 
left hip disability is aggravated by either his service 
connected left knee or left femur disabilities.  

3.  The medical evidence fails to show any connection between 
the onset of the veteran's back disability and either his 
service connected left knee or left femur disabilities.  

4.  The medical evidence fails to show that the veteran's 
back disability is aggravated by either his service connected 
left knee or left femur disabilities.

5.  There is no reasonable possibility that further 
assistance by VA will substantiate the claims for service 
connection for a left hip or a back disability.  

6.  All evidence necessary for an equitable disposition of 
the veteran's appeal pertaining to his claim for an increased 
rating for the residuals of a left femur fracture has been 
obtained by the RO.  

7.  The veteran's left femur fracture is not shown to be 
productive of a left leg shortening in excess of two inches, 
nor is it productive of moderate impairment.  


CONCLUSIONS OF LAW

1.  The veteran's left hip disability is not due to or 
aggravated by a service connected disability. 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.310 (2000).

2.  The veteran's back disability is not due to or aggravated 
by a service connected disability. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.310 (2000).

3.  The criteria for an increased evaluation for the 
residuals of a left femur fracture are not met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 
Diagnostic Codes 5255, 5275 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Hip and Back Disabilities

Under applicable criteria, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.  In addition, service connection for a 
disability may also be granted for any disability being 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran in this case essentially contends that he 
developed a low back disability and a left hip disability 
secondary to either his service connected left femur 
fracture, or his service connected left knee disability.  A 
review of the medical evidence of record reflects that, 
indeed, the veteran has been diagnosed to have both a back 
disability and a left hip disability.  These have been 
variously diagnosed as minimal degenerative changes of the 
left hip (December 1990 X-ray report); nonspecific low back 
pain (November 1993 VA examination report); 
traumatic/degenerative arthritis of the left hip (November 
1993 VA examination report); mild degenerative changes of the 
left hip and lumbar spine, (April 1994 VA examination 
report); chronic low back pain (September 1995 VA examination 
report); minimal degenerative joint disease changes, the 
lumbar spine (August 1996 memo from a VA physician); and 
degenerative arthritis of the left hip and degenerative 
arthritis of the lumbar spine (March 1999 VA examination 
report). Thus, the veteran does have disabilities of the left 
hip and back for which service connection may be established.  

Although the presence of disability is established, the 
fundamental question at issue in this appeal is whether there 
is evidence to support the assertion that these low back and 
left hip disabilities are etiologically related to the 
veteran's service connected disabilities or are aggravated by 
those service connected disabilities.  The veteran clearly 
believes that to be the case.  He, however, is not shown to 
possess 

any particular medical knowledge and therefore, his opinions 
on the subject are of very limited probative value.  

As to those either treating or examining the veteran, the 
Board observes that only a few have offered any opinion on 
this question.  The first was by the physician who conducted 
the examination for VA purposes in April 1994.  In that 
report, this physician commented in pertinent part as 
follows:

It is possible that prior to his total knee 
arthroplasty that his gait might have been affected 
from the arthritis and this too could have 
exacerbated his hip and back pain.  This 
connection, however is entirely speculative.  
Currently, this patient demonstrates relatively 
mild degenerative changes in his back and hip which 
are not out of the ordinary for a person of his age 
and background....  

The only other medical record in which an opinion is 
expressed on this question, is the report of the examination 
conducted for VA purposes in March 1999.  The physician who 
conducted this examination noted the veteran's history and 
current complaints and, as set forth above, diagnosed the 
veteran to have degenerative arthritis of the left hip and 
degenerative arthritis of the lumbar spine.  He also noted 
the presence of degenerative arthritis of the left knee, 
status post total left knee replacement, and fracture of 
distal left femoral field.  As to the relationship between 
the veteran's left knee, and the veteran's left hip and low 
back, however, this physician commented that the veteran's 
left knee, left hip and lumbar spine disabilities "are three 
distinct and separate entities/conditions, which are not 
related with one another; neither are scars or after-effects 
of any one or two, or of all three entities/conditions."  

[One other physician commented on the etiology of the 
veteran's back complaints, the physician who conducted the VA 
examination in September 1995.  This physician, however, 
apparently did not understand that the question being 
investigated concerned the relationship between the veteran's 
back complaints and his left knee disability, and not whether 
the veteran's back complaints were linked to service.  This 
presumably explains this physician's comment that as to the 
veteran's back complaints, there was "[n]o temporal 
connection to service and in my opinion is not service 
connected" and why no comments were made with respect to the 
question at issue.]   

On the foregoing record, it is the Board's conclusion that 
the preponderance of the evidence weighs against the 
veteran's claim that his back and left hip disabilities are 
proximately due to his service connected left knee or left 
femur fracture disabilities.  As set forth above, the 
veteran's contentions themselves are not probative, since to 
provide an answer to the question at issue requires competent 
medical expertise.  Moreover, the comments offered by the VA 
physician in April 1994, regarding the possibility that the 
veteran's left knee disability could have exacerbated the 
veteran's back and hip complaints, was nothing more than 
speculation, as this physician acknowledged.  Indeed, the use 
of language that only expresses that a particular conclusion 
is possible avoids the real question in a case such as this, 
since it necessarily carries with it the implication that any 
relationship being described or any conclusion being drawn is 
possibly not shown, or may not be present.  Although the 
aforementioned comments raise the possibility that the 
veteran's left hip and back complaints are exacerbated by his 
service connected left knee disability, at bottom, these 
comments are at best speculative, and in the Board's view 
cannot be read to establish a nexus between the veteran's 
currently service connected disabilities, and his left hip 
and back disabilities.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (physicians' statements that there "could have 
been," or that there "may or may not be," a causal 
relationship are insufficient to support assertion of medical 
causation).  See also Winsett v. West, 11 Vet. App. 420, 
424(1998) (A doctor's opinion phrased in terms of "may or 
may not" is an insufficient basis for an award of service 
connection.)  

Furthermore, the evidence includes the more explicit opinion 
by the physician who examined the veteran in March 1999 that 
the disabilities for which service connection is sought are 
not related to each other or to any other disabilities.   

In view of the speculative nature of the only medical opinion 
of record that may be read as offering some support for the 
veteran's contentions, together with the more explicit 
opinion unfavorable to the veteran's claim, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's assertions that his back and left hip disabilities 
are proximately due to his service connected left knee or 
left femur fracture.  Accordingly, a basis upon which to 
grant for service connection for either a left hip disability 
or a low back disability, contended to be secondary to 
service connected left knee and left femur disabilities, has 
not been presented, and the appeal must be denied.  

In reaching this decision, the Board notes that it appears 
that all relevant evidence on this question has been obtained 
by the RO.  The record includes the reports from the 
veteran's outpatient and in-patient treatment, he has been 
examined in connection with this claim, and there have been 
no contentions made that additional relevant records could be 
obtained.  Under these circumstances, the Board finds that 
further assistance by VA in developing these issues offers no 
reasonable possibility that the claims would be 
substantiated, and therefore, the duty to assist the veteran 
in developing these claims, as required by the Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)), has been satisfied.   


II.  Increased Rating for Left Femur Disability

As an initial matter, the Board notes that that VA has met 
its duty to assist in developing the facts pertinent to this 
aspect of the veteran's claim under the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)), because the record includes the report of an 
examination of the veteran conducted in connection with this 
claim, the veteran's relevant treatment records have been 
associated with the claim file, and there have been no 
assertions by either the veteran or his representative that 
additional relevant records are available.  

Disability evaluations themselves are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The record in this case shows that the veteran was originally 
awarded service connection for the residuals of a femur 
fracture in a February 1986 rating action, at which time he 
was awarded a 10 percent disability evaluation.  This 
decision was based on a review of the veteran's service 
medical records, as well as the report of an examination 
conducted for VA purposes in October 1985.  The veteran's 
service records showed that he had sustained a fracture of 
the left distal femur in a motorcycle accident in 1966.  This 
apparently resulted in an extended hospitalization, as well 
as a shortening of the left lower extremity by one inch.  
Nevertheless, by March 1967, the veteran's only complaint was 
that he had a somewhat shortened leg, and he was returned to 
full duty. 

The October 1985 VA examination included an X-ray of the 
veteran's femur that revealed an old healed fracture 
involving the distal diaphysis.  It was noted that remodeling 
appeared essentially complete and that no significant offset 
or angulation was demonstrated.  Physical inspection revealed 
normal findings, with the exception of a 1/2 inch shortening.  
The diagnosis with respect to the femur was left femoral 
shaft fracture; healed with shortening (1/2 inch).  

The 10 percent rating originally assigned for the veteran's 
femur fracture in 1986, has remained in effect to the present 
time.  

The veteran's current appeal in regard to the evaluation 
assigned for his femur fracture arose when the RO received a 
statement from the veteran in March 1991, which indicated 
that his femur impairment had worsened.  Since that time, VA 
treatment records dated between 1991 and the present have 
been associated with the claims file.  In addition, the 
veteran has been examined on a number of occasions in 
connection with his claim.  As it happens, however, none of 
these records reflect that any specific treatment has been 
provided to the femur fracture itself.  These records do show 
treatment and/or complaints related to the veteran's knees, 
hips and back, as well as some complaints of tenderness and 
pain in the area of the distal left femur, but it does not 
appear that any meaningful treatment was directed toward the 
femur fracture itself.  Indeed, this raises the question that 
what the veteran meant to convey when he indicated that his 
femur condition had worsened was that it had caused him to 
develop a left knee, a left hip and a low back disability.  
That this is the case is supported by the testimony the 
veteran provided at the hearing conducted in June 1991, when 
he responded to the question as to "what kind of problems 
[he was] having with the fracture itself, separate from the 
knee," that "I don't have any as such, other than the leg 
being short, and a little tenderness..."  (Transcript at page 
8 and 9.)  

The veteran was eventually awarded service connection for his 
left knee disability, and he perfected appeals with respect 
to the evaluation of that disability and the decision to deny 
him service connection for his left hip and back 
disabilities.  These matters, i.e., the evaluation of the 
veteran's left knee and service connection for hip and back 
disabilities are discussed elsewhere in this decision, and 
may actually address what the veteran first sought to raise 
when he initiated his claim.  Nevertheless, an appeal with 
respect to the 10 percent evaluation assigned for the 
veteran's left femur fracture was perfected, and a decision 
on this matter must be entered.  

As indicated above, during the many years of this claim's 
active status, there is no record of any particular treatment 
for the veteran's left femur, per se, although some 
complaints of discomfort were noted in the area of the distal 
left femur.  When examined for VA purposes in July 1991, 
however, no meaningful findings regarding the femur were 
recorded and it was noted that the veteran's main disability 
was a painful left knee joint.  When examined for VA purposes 
in November 1993, it was noted that the veteran had "no 
complaints specifically referable to this fracture," and the 
diagnosis was "[h]ealed [left] femur fracture."  When most 
recently examined in March 1999, it was noted that motor 
function of the lower extremities and sensory reflexes were 
within normal limits.  

The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 5255, for impairment 
of the femur.  This code provides for the following ratings:  

  Fracture of shaft or anatomical neck of:
	With nonunion, with loose motion (spiral or oblique 
fracture)         80 %
	With nonunion, without loose motion, weightbearing 
preserved
with aid of brace                                                                                
60 %
  Fracture of surgical neck of, with false joint                                              
60 %
  Malunion of:
	With marked knee or hip disability                                                   
30 %
	With moderate knee or hip disability                                                
20 %
	With slight knee or hip disability                                                      
10 %

38 C.F.R. § 4.71a, Diagnostic Code 5255.  

As noted previously, there are essentially no medical records 
reflecting the presence of any treatment specifically for the 
veteran's femur fracture.  As to the presence of any hip or 
knee disability related to the femur fracture, the veteran 
has already been service connected for a knee disability 
secondary to his fracture and, in the most recent rating 
action of record, was assigned a 100 percent disability 
evaluation for that knee disorder under Diagnostic Code 5055.  
Therefore, it would be inappropriate to assign a separate 
evaluation for the femur disability based on a concurrent 
knee disability, since the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

Similarly, the evidence shows that the veteran's hip 
disability is not related to the femur fracture, but rather, 
is a distinct impairment.  (See the Board's decision above.)  
Therefore, an evaluation of the veteran's femur disability 
that contemplates a hip disability is not warranted.  
Furthermore, the evidence fails to show the presence of 
either a fracture of the surgical neck of the femur with a 
false joint, or a fracture of the shaft or anatomical neck of 
the femur with nonunion, as would be required for a 60 
percent or 80 percent rating by this Code.  Under these 
circumstances, the Board finds no basis for assigning an 
increased rating for the residuals of the veteran's femur 
fracture under the provisions of Diagnostic Code 5255. 

In reviewing the Schedule for Rating Disabilities for any 
other Diagnostic Codes that may be applicable to the 
veteran's case, the Board notes that Diagnostic Code 5275 
contemplates evaluating impairment arising from shortening of 
bones of the lower extremity.  Given that the shortening of 
the veteran's left leg was a consequence of his left femur 
fracture, this Code should be considered in evaluating the 
veteran's disability.  Under this Code, a 10 percent rating 
is assigned for a 1-1/4 to 2 inch shortening, and a 20 
percent rating is assigned for a 2 to 2-1/2 inch shortening.  
In this case, the veteran appears to meet the criteria for a 
compensable 10 percent rating, but since the evidence fails 
to show a shortening of the veteran's leg in excess of 2 
inches, a basis upon which to assign an increased rating 
under this code has not been presented. 

Because the evidence in this case fails to show that the 
veteran meets the schedular criteria for a rating in excess 
of that which is currently assigned for his left femur 
fracture, an increased disability evaluation for that 
disorder is not warranted.  

In reaching this decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1).  The evidence, however, does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  As indicated above, the current evidence fails to 
reflect any treatment provided for the specific disability at 
issue, and it has not been contended that this specific 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation, is not warranted.


ORDER

Entitlement to service connection for a left hip disability, 
contended to be secondary to service connected left knee and 
left femur disabilities, is denied.    

Entitlement to service connection for a low back disability, 
contended to be secondary to service connected left knee and 
left femur disabilities, is denied.  

Entitlement to an increased rating for residuals of a left 
femur fracture, currently evaluated as 10 percent disabling, 
is denied.  


REMAND

With respect to the veteran's claim concerning an increased 
evaluation for his left knee disability, it is observed that 
in May 1999, the veteran underwent a total left knee 
replacement.  This was followed by a July 1999 rating action 
in which the RO assigned the veteran a temporary total rating 
for convalescence purposes under 38 C.F.R. § 4.30, for the 
period May 25, 1999 (the date of the surgery) to June 30, 
1999.  At the same time, the veteran was also awarded a total 
(100 percent) schedular rating for his left knee disability 
for the one year period commencing July 1, 1999, pursuant to 
the provisions of 38 C.F.R. Diagnostic Code 5055.  After July 
1, 2000, it was noted that an examination of the veteran 
would be conducted to determine the appropriate rating to be 
assigned at that time.  

It appears that the veteran's claims file was forwarded to 
the Board before the examination scheduled to take place on 
or about July 1, 2000 occurred, or in any case, the current 
record contains no such examination.  Likewise, there has 
been no rating action associated with the claims file dated 
after July 1999.  Therefore, it is unclear whether the 
veteran's left knee disability remains rated at 100 percent, 
in which case it may satisfy the veteran's appeal, or whether 
the reduction contemplated in the July 1999 rating action 
occurred, which would clearly require consideration of the 
matter by the Board.  

Under these circumstances, it will be necessary to defer 
consideration of this issue by the Board until the 
development as set out below is accomplished.  

With respect to the veteran's claim concerning service 
connection for PTSD, the Board notes that establishing 
service connection for that disability requires:  (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.   See Cohen v. Brown, 10 Vet.App. 128 (1997); 
Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996). See also Fossie v. West, 12 Vet.App. 1, 
6 (1998), wherein the Court stated, "If the veteran engaged 
in combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends upon 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

Here, the veteran contends that the in-service events which 
precipitated the onset of PTSD were primarily the role he 
played in operating landing craft in the waters adjacent to 
the Vietnam coast and, to a certain extent, in Vietnam 
rivers.  In particular, the veteran indicated that he 
operated landing craft during the August and September 1965 
amphibious landings code named Starlite and Piranha, and in 
subsequent assault operations that took place in 1967.  In 
addition, he recalled hearing gun fire in the vicinity of an 
operation in which he was involved that concerned the 
recovery of a vessel grounded on a sand bar in a Vietnam 
river.  At the hearing conducted in September 1996, the 
veteran identified as his most stressful incident, the 
occasion when a soldier was crushed between the landing craft 
he was operating, and the side of the ship from which this 
soldier was climbing to board the veteran's landing craft.  
He also mentioned as stressful his seeing individuals who had 
been wounded in combat while he was in a San Diego Naval 
Hospital for treatment of his fractured leg. 

In attempting to verify the events the veteran described, it 
has been determined that a ship to which he was assigned in 
1965, the USS Cabildo, participated in Operation Starlite and 
Operation Piranha.  (These were apparently amphibious-
heliborne assaults on Vietcong positions.)  It has also been 
verified that the unit to which the veteran was assigned in 
the last half of 1967, Assault Craft, Division 13, operated 
vessels used to land personnel and equipment during 
amphibious assaults, and that it was possible that 
individuals assigned to this unit came under enemy fire.  The 
particular events the veteran described, however, or his role 
in any particular action or operation, was not verified.  

In connection with his claim, the veteran was examined for VA 
purposes in September 1995.  The report from this examination 
revealed that the examining physician was of the 
understanding that the veteran was involved in combat; that 
he worked in river patrols; that he was involved in an 
incident where a man was crushed between 2 ships; and that 
the veteran transported body bags with dismembered corpses.  
It was also noted that the veteran reported a sporadic work 
history since service, and that he apparently had two failed 
marriages.  As to the condition of the veteran himself at the 
time of the examination, he was described as oriented, well 
groomed, and as one who expressed generally clear and logical 
thoughts.  There was also no evidence of psychosis noted, 
although the veteran's mood seemed slightly depressed and 
anxious, and his affect was described as congruent with his 
apparent mood.  This was especially so, when the veteran 
talked about Vietnam and current symptoms.  In any case, the 
diagnosis was chronic, severe PTSD.  

As indicated above, an element that must be established when 
considering a claim for service connection for PTSD is a 
diagnosis of that disability consistent with the provisions 
of 38 C.F.R. § 4.125(a).  This regulations requires that the 
diagnosis of a mental disorder, conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), and provides that if the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  

As previously set forth, the veteran was diagnosed to have 
PTSD following a 1995 VA examination.  It does not appear, 
however, that the limited extent to which the veteran's 
claimed stressors have been verified was known to the 
physician who conducted that examination.  For service 
connection rating purposes -- as opposed to treatment 
purposes -- an examiner should only consider those stressors 
which have been verified by credible supporting evidence -- 
if any have been so verified -- in deciding whether the 
diagnosis of PTSD should be rendered rather than basing the 
diagnosis on a history of unverified stressors provided by 
the veteran.  Accordingly, the Board concludes that the 
veteran should be afforded another psychiatric examination 
before a final determination is entered in this case.  

Although the delay occasioned by this Remand is regrettable, 
the case is being returned to the RO for the following 
action:  

1.  The veteran should be asked to identify those 
places at which he has received treatment, if any, 
for his left knee disability since July 1, 2000.  
After obtaining any appropriate authorization, the 
RO should then attempt to obtain and associate 
with the claims file copies of any records that 
the veteran has identified.  

2.  On the assumption that the veteran has not been 
examined for VA purposes in connection with the 
proposed reduction in rating as contemplated in the 
July 1999 rating action, the veteran should be 
scheduled for and examination of his left knee, the 
purpose of which is to determine the extent to 
which it is disabling.  All indicated tests and any 
consultations deemed necessary should be 
accomplished.  In addition, any report provided 
should fully set forth, in typewritten format, the 
current complaints and pertinent clinical findings 
with respect to the knee.  In particular, the 
examiner should note the extent of any functional 
loss present in that knee due to weakened movement, 
excess fatigability, incoordination, or pain on 
use.  The examiner should also state whether any 
pain claimed by the veteran is supported by 
adequate pathology and is evidenced by his visible 
behavior.  Any additional impairment on use should 
be described in terms of the degree of additional 
range-of-motion loss, and specific findings should 
be made regarding range of motion of the knee, to 
include the extent to which that motion deviates 
from normal.  The level of pain on motion should 
also be described. A complete rationale for any 
opinion expressed by any examiner, with reference 
to supporting records, should be provided.  Before 
evaluating the veteran, the examiner should review 
the claims folder, and a notation to the effect 
that this review of the record was accomplished 
should be included as part of any examination 
report.

In the event that an examination of the left knee 
has already been conducted, as contemplated in the 
July 1999 rating action, another examination of the 
knee is not necessary for purposes of this appeal, 
unless it is the RO's judgment otherwise. 

3.  The veteran should also be afforded a VA 
psychiatric examination, the purpose of which is to 
determine whether the complete record supports a 
diagnosis of PTSD.  In determining whether or not 
the veteran has PTSD due to an inservice stressor, 
the examiner may rely only on the stressors 
verified.  (These include the veteran's assignment 
to a ship involved in amphibious assaults in 1965, 
his assignment to a unit whose members operated 
vessels used to land equipment and personnel on 
beaches during amphibious assaults, rending it 
possible that the veteran came under enemy fire, 
and his period as an in-patient at a Naval Hospital 
in 1966/1967 which would have exposed him to other 
patients being treated for combat injuries.)  If 
the veteran is found to have PTSD, the examining 
physician should specifically identify which 
stressor(s) are linked to any diagnosed PTSD, and 
describe the manner in which all criteria set forth 
in DSM-IV are met.  All tests deemed necessary by 
the examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  In 
the event the examiner finds that the veteran does 
not have PTSD or that PTSD is present but was not 
caused by events in military service, he or she 
should reconcile that conclusion with that of other 
physicians who may have differed with it.  The 
claims folder and a copy of this Remand must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be included in 
the examination report.  

4.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical reviews do not include all 
opinions requested, appropriate corrective action 
is to be implemented.

5.  Next, the RO should enter its determination as 
to whether service connection is warranted for 
PTSD, and whether an increased rating is warranted 
for the veteran's left knee disability.  If the 
RO's determination as to the proper evaluation of 
the knee is favorable to the veteran, he should be 
asked whether it satisfies his appeal in that 
regard.  If the veteran replies in the negative, or 
not at all, he and his representative should be 
furnished a supplemental statement of the case 
addressing that issue.  Likewise, in the event that 
the RO's decision regarding the claim for service 
connection for PTSD remains denied, the veteran and 
his representative should also address that issue 
in the supplemental statement of the case.  After a 
reasonable opportunity to respond to this document 
has been provided, the case should then be returned 
to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 



